Citation Nr: 1415424	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  03-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active military service from December 1958 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2002 rating decision by the VA RO in Nashville, Tennessee, which denied claims of service connection for degenerative disease of the lumbar spine and entitlement to TDIU.  In August 2003, the Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).)  


On July 14, 2005, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.  In September 2005, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in January 2008.  

In an April 2008 decision, the Board denied the Veteran's claims of entitlement to service connection for degenerative disease of the lumbar spine and entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the parties to the appeal submitted a joint motion to vacate the Board decision and to remand for readjudication.  By a June 2009 Order, the Court granted the parties' motion.  

In February 2010, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, SSOCs were issued in October 2010 and April 2011.  

In a September 2011 decision, the Board again denied the Veteran's claims of entitlement to service connection for degenerative disease of the lumbar spine and entitlement to TDIU.  The Veteran again appealed the Board's decision to the Court.  In March 2013, the Court issued a memorandum decision, which vacated the Board's 2011 decision and remanded the matter to the Board for further action.  

(The issue of entitlement to a TDIU is addressed in the remand that follows the decision below.)  


FINDING OF FACT

The Veteran's degenerative disease of the lumbar spine is a result of in-service injury.  


CONCLUSION OF LAW

The Veteran has degenerative disease of the lumbar spine that is the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran entered active duty in December 1958.  The service treatment records (STRs) reflect that he was seen for complaints of back pain in April 1965; following examination, he was diagnosed with osteotomy of the head of the right humerus.  The remainder of the STRs is completely silent with respect to any complaints, findings or treatment for a back injury.  

In 1984, the Veteran filed a formal claim with VA.  He asserted that service connection was warranted for a right shoulder disability.  He made no mention of a back disability.  A VA examination report, dated in September 1984, does not refer to any complaints of a back disorder.  (The examination was conducted with a view toward addressing the claim of service connection for a shoulder disability.) 

A claim of service connection for a back disorder (VA Form 21-526) was received in March 2001.  Submitted in support of the claim was a statement from Dr. Victor Palffy, dated in March 2001, indicating that it was his professional opinion that the deterioration in the disc more likely than not started over twenty-five years earlier.  

The Veteran was afforded a VA examination in May 2001 in conjunction with his claim for service connection.  At that time, he reported accidents in the military with lumbar spine injury.  Examination of the lumbar spine revealed mild scoliosis curvature towards the right on the lower part of the thoracic spine, and that the muscles palpated in that area were tense.  The Veteran had forward flexion to 112 degrees, limited by pain.  X-ray examination revealed spurs from vertebrae and mild disc narrowing at L5-S1; there was degenerative joint disease in the lumbosacral spine area.  The pertinent diagnosis was osteoarthritis of the lumbosacral spine, with some narrowing at L5-S1.  No opinion was expressed regarding the etiology of the lumbar spine disorder.  

Submitted in support of the Veteran's claim were records from the Social Security Administration (SSA), which show that the Veteran was granted SSA disability benefits effective from December 1999.  Those records contain findings that the veteran was disabled according to SSA standards due to right shoulder disability and degenerative disc disease of the lumbar spine with mild narrowing at L5-S1.  

The SSA records include the report of an evaluation conducted in February 2001 for the Tennessee Disability Determination Service by T. Fisher, D.O.  Dr. Fisher noted that the Veteran told him that he had been employed as an office manager for 20 years by a towing firm in Florida, but had left due to lay-off; the reason for the lay-off was not specified in Dr. Fisher's report.  The veteran complained to Dr. Fisher of "long-standing low back pain during the last two years."  Dr. Fisher determined that there were no neurological deficits noted on examination, and that the Veteran should be able to perform jobs that require standing and ambulating, lifting objects weighing 10-15 pounds.  

A February 2001 letter from the Veteran describes treatment given by chiropractor Victory Palffy over a six-week period beginning in June 2000.  The letter also contains an endorsement by Dr. Palffy expressing an opinion that the deterioration of the Veteran's disc more likely than not started over twenty-five years previously. No further explanation was provided.  

Received in October 2001 was a letter dated in June 1999 from G. M. D., the chief executive officer of a towing company, for whom the Veteran had worked in Tampa, Florida.  The gist of the letter was that the company was being bought out, that the Veteran's employment contract was not going to be renewed by the new owner, and that the CEO could not, in good conscience, recommend the Veteran for employment because the Veteran's back problems "have gotten worse," affecting his ability to inspect wreckers in a timely fashion.  

Received in November 2001 were treatment reports from Dr. Foster dated from June 2001 to October 2001.  These records show that the Veteran received ongoing evaluation and physical therapy for chronic low back pain due to his degenerative disc disease of the lumbar spine.  An evaluation from Dr. Robert Canon, dated in February 2002 confirmed a finding of degenerative disc disease in the lumbar spine.  

Of record are medical records dated from 2001 through 2003, VA as well as private treatment reports showing ongoing evaluation and treatment for a lumbar spine disorder.  

Also of record are treatment records from Robert Canon, M.D., documenting treatment in June and July 2003.  Relying on the Veteran's report of an automobile accident in 1978 and of multiple treatments in "military clinics concerning back pain over the years since 1980," Dr. Canon opined that it is reasonable to assume that the condition of the Veteran's back is now a result of the cumulative trauma over the past 25 years, and that it would therefore be military related.  Dr. Canon did not explain his term "cumulative trauma," other than to note that the current degenerative changes in the veteran's spine are the result of the cumulative effect of "all traumas that he has been involved in his lifetime," including injuries sustained in the 1978 motor vehicle accident.  

At his personal hearing in August 2003, the Veteran testified that he was initially involved in a car accident in 1976 while stationed in Tampa, Florida; he stated that he was on mission to Avon Park, Florida and was returning home when his brakes failed and he ended up hitting a telephone pole.  The Veteran indicated that he sustained a back injury and was treated at Tampa General Hospital.  The Veteran stated that he was issued a cane because he had significant pain in his back.  The Veteran reported being involved in a jeep accident at a work site in Seoul Korea in 1980.  The Veteran indicated that the jeep turned over and he landed on his side, aggravating his prior back injury and his shoulder.  The Veteran stated that he did not suffer any back injury after his discharge from military service.  The Veteran noted that he has been found to be disabled by the Social Security Administration due to his back and his shoulder.  

A statement dated in June 2004 from an individual who knew the Veteran in the mid- to late 1970s in Florida shows that the Veteran was treated in Tampa General Hospital for back, leg, and neck injuries after a motor vehicle accident.  

At his hearing before the Board in July 2005, the Veteran again testified that he sustained a back injury as a result of a motor vehicle accident in service.  The Veteran related that his private physician has provided an opinion that the deterioration of the disc in his spine started over 25 years ago.  The Veteran maintained that he did not have any back injuries either prior to or after his discharge from military service.  The Veteran indicated that he has been unable to work; he stated that he has been receiving social security disability as a result of his back and shoulder conditions.  

On the occasion of another VA examination in November 2007, the Veteran stated that he injured his back in a motor vehicle accident in the military and was treated at a civilian hospital.  He could not recall whether he ever reported the incident to the military or was treated by the military.  The Veteran reported suffering another injury in 1980 in a jeep accident in Korea; at that time, he was treated in an army hospital in Seoul, Korea.  He denied any period of hospitalization or surgery for the lower back.  It was noted that the Veteran was unable or unwilling to cooperate with the examination, stating that any movement would cause him to fall.  A CT scan of the lumbar spine revealed a mild degenerative change involving articulate facet joints, L4-L5 and L5-S1, vacuum phenomenon gas formation narrowing the disc space L5-S1.  The pertinent diagnosis was degenerative disc disease of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's back problem was related to his military service.  The examiner stated that the Veteran maintains in his statements that he was injured in 2 to 3 motor vehicle accidents while in the military; it appears from a review of the records that no record exists anywhere of the claimed MVAs. The examiner also noted that the Veteran also reported a history of treatment for a back condition in the 1980s, but no such records were ever found.  It was also noted that, while the Veteran reported back pain as early as 1961, the Veteran never reported a back problem to the military in any of his multiple medical examinations from 1958 to 1981.  The examiner stated that, given the lack of medical records for back problems throughout the Veteran's military career and throughout the 1980s and 1990s, coupled with the fact that degenerative problems of the lumbar spine are common in patients over 60 years of age, it was less likely than not that the Veteran's back problem was related to military service.  It was noted that, as of 2001, the date of the earliest records of treatment for back pain, the Veteran would have been 60 years of age.  

Received in September 2009 were several statements from individuals who served with the Veteran.  In one statement, dated in July 2009, G. B. L. recalled being assigned with the Veteran to the Wing Mobility team in 1977 and performing inspections on the Avon Park Test Range in Florida.  Also received in September 2009 was a statement from J. D., dated in July 2009, who was a tow truck driver who recalled being summoned to tow the Veteran's car after he was involved in a car accident; he noted that the Veteran was injured and had been transferred by ambulance to Tampa General Hospital.  Also of record is a lay statement dated in August 2009 from the son of a body shop owner, who reported that he recalled the Veteran's car being brought in for repair after he was involved in a car accident.  

Received in August 2010 was a response from the Records Management Center indicating that a review of their records showed no evidence of inpatient treatment records for the Veteran at the 121st Evacuation Hospital in Seoul Korea or of any back injury from July 1, 1979 through September 30, 1979 at the Osan Air Force Base.  

In a statement dated in March 2011, Dr. Aliya Ali reported that the Veteran was involved in three accidents while in the service.  Dr. Ali also noted that the Veteran was not involved in any post-service accidents and did not sustain any known post-service back injury.  Dr. Ali stated that she disagreed with the VA examiner's position that the lack of medical records should dismiss outright the Veteran's claims of the three accidents in service.  Dr. Ali noted that there was an eyewitness report of the accident in Florida, and there was a letter from the CEO of the towing company dated in June 1999 that states "I could not in good conscience recommend you for employment as your back problems have gotten worse; you cannot complete all the required tasks."  Dr. Ali stated that the Veteran suffered three different motor vehicle accidents during his military career, injuring his back; and he did not have any post-service injuries to his back.  There are various supporting documentation for these injuries.  She explained that, after a back injury has been sustained it will usually initially follow a waxing and waning course and may ultimately become progressively more sustained if conservative treatment fails; and, decades down the road the constellation of symptoms may progress to disability if routine treatment is unable to address the underlying injury.  Dr. Ali stated that it was her opinion that it was more likely than not that the Veteran's multiple motor vehicle accidents while in service eventually culminated in his low back disability of degenerative disc disease of the lumbar spine.  

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served ninety days or more of active service and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

After a review of the evidence of record, the Board finds that service connection for degenerative disease of the lumbar spine is warranted.  In this regard, the Board notes that the service treatment records show that the Veteran was treated for back pain in April 1965.  In addition, the Veteran has provided competent lay testimony that he developed a back problem as a result of multiple car accidents in service, and he continued to experience symptoms of back problems after service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's testimony is supported by lay evidence from several individuals who reported having knowledge of his involvement of several motor vehicle accidents during service.  In addition, post-service treatment records show that the Veteran has been diagnosed with degenerative disease of the lumbar spine.  Therefore, there is competent evidence of a current low back disorder.  

There is conflicting medical evidence on the question of whether current disability is related to what happened to the Veteran in service.  In this regard, following a VA examination in November 2007, the VA examiner concluded that it was less likely than not that the Veteran's back problem was related to military service.  The examiner noted that, as of 2001, the date of the earliest records of treatment for back pain, the Veteran would have been 60 years of age.  The examiner stated that, given the lack of medical records for back problems throughout the Veteran's military career and throughout the 1980s and 1990s, coupled with the fact that degenerative problems of the lumbar spine are common in patients over 60 years of age, it was less likely than not that the Veteran's back problem was related to military service.  

In contrast, in a private medical opinion from Dr. Aliya Ali, dated in March 2011, Dr. Ali stated that she disagreed with the VA examiner's position that the lack of medical records should dismiss outright the Veteran's claims of the three accidents in service.  Dr. Ali reported that the Veteran was involved in three accidents while in the service; she also noted that he was not involved in any post-service accidents and did not sustain any known post-service back injury.  Dr. Ali observed that there are various supporting documentation for these injuries.  She explained that, after a back injury has been sustained it will usually initially follow a waxing and waning course and may ultimately become progressively more sustained if conservative treatment fails; and, decades down the road the constellation of symptoms may progress to disability if routine treatment is unable to address the underlying injury.  Dr. Ali concluded that it was her opinion that it was more likely than not that the Veteran's multiple motor vehicle accidents while in service eventually culminated in his low back disability of degenerative disc disease of the lumbar spine.  This opinion is supported by a previous medical opinion from Dr. Robert Canon, dated in July 2003, who stated that it is reasonable to assume that the condition of the Veteran's back is now a result of the cumulative trauma over the past 25 years, and that it would therefore be military related.  

The Board recognizes that examiners have provided different opinions.  In light of the service treatment records, post-service medical records, and the Veteran's statements of continuity, the Board finds that it is as likely as not that the Veteran's current disability is due to the in-service injuries sustained as a result of the motor vehicle accidents.  

Although the Board had previously questioned the Veteran's credibility, the Court, in its 2013 decision, ordered the Board to refrain from making certain inferences based on the record.  The Veteran, in a Report of Medical History dated in July 1980 indicated that he had never had recurrent back pain, which report was prepared after a putative motor vehicle accident, but the Court indicated that "the Board should refrain from inferring that the appellant's back condition was one that would have been reported when examined by the military in 1980 without independent medical evidence supporting that suggestion."  What this means might be debated, but it appears to indicate that the Board may not take the Veteran's 1980 denial of recurrent back pain to be an accurate history without objective medical evidence confirming that the Veteran indeed had not ever had recurrent back pain.  Without such evidence or fact-finder inferences made based on such evidence, there is no basis on which this claim may now be denied.  


ORDER

Service connection for degenerative disease of the lumbar spine is granted.  


REMAND

The electronic Veterans Benefits Management System (VBMS) reflects that the Veteran's current combined service-connected disability rating is 30 percent.  As such, the Veteran does not currently meet the schedular requirements for a TDIU rating.  38 C.F.R. § 4.16 (2013).  However, as discussed above, the Board has granted entitlement to service connection for degenerative disease of the lumbar spine.  Given the need to assess the disability level for the lumbar spine disability before entitlement to TDIU can be addressed, the case will be remanded for that purpose.

1.  The Veteran must be afforded an examination to determine the combined effects of his service-connected disorders on his ability to obtain or maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA and VBMS must be made available to the examiner.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran a full work and educational history.  Based on a review of the evidence of record, the examination findings, the Veteran's statements as to the functional effects of his service-connected disorders, and the Veteran's education and occupational experience, the examiner must provide an opinion as to whether the Veteran's service-connected disorders preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without any consideration to his age or to any impairment caused by nonservice-connected disabilities.  A complete rationale for the opinion must be provided.  

2.  The agency of original jurisdiction (AOJ) must ensure that all requested actions have been accomplished in compliance with this remand.  The AOJ should undertake any additional development it determines to be warranted, to include implementing the Board's decision and assigning a disability rating and effective date for lumbar spine disability.  The TDIU claim should be re-adjudicated.  If TDIU is denied, the Veteran and his representative should be furnished an SSOC.  The Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


